DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Reconsideration
This action is in response to Applicant’s Request for Reconsideration filed 17 December 2021.
The response filed 17 December 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1-12 are pending before the Office and currently examined.
Status of Rejections and Objections Pending Since the Office Action of 01 September 2021
All rejections and objections are maintained.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sarada et al. (article entitled Highly (111) Textured Copper Foils with High Hardness and High Electrical Conductivity by Pulse Reverse Electrodeposition; hereinafter “Sarada”) in view of Yoshioka (US 6,541,126 B1; hereinafter “Yoshioka”). Additional evidence shown by HunterLab is relied upon by the Examiner.
Regarding claims 1-2, Sarada teaches an electrolytic copper foil (abstract; paragraph 4 on page D40) comprising: 
a drum side and a deposited side opposing to the drum side (foil produced and therefore includes two sides as claimed as the foil exists in three dimensions. The Examiner notes “drum side” and “deposited side” appear to be limitations directed to the process in which the foil is made; as claim 1 is directed to a product and not a method of making, the process limitations are afforded patentable weight to the extent which structure is clearly and definitely set forth. The limitations of “drum side” and “deposited side” do not provide further structural limitations beyond respective opposed sides of the foil, and Sarada teaches the features, noted above); wherein a nanoindentation hardness of the drum side is equal to or larger than 0.5 GPa and equal to or smaller than 3.5 GPa, and larger than 1.0 GPa and smaller than 3.0 GPa (foil has hardness of 2.2-2.69 GPa, measured using nanoindenter, falling within the range recited in instant claims 1-2; see abstract, paragraphs 3 and 5 on page D40, and paragraph 2 on page D41).

Yoshioka teaches copper foils for use in electronic devices (abstract). Yoshioka teaches in electronic applications, contact holes are formed via laser hole formation (Col. 6, lines 41-47), and that copper foils exhibiting a reflectance of 86% or less and a lightness (L value) of 30 or less can achieve satisfactory laser hole formability shown in Fig. 6 (Col. 7, lines 41-56). Yoshioka also teaches the lightness (L value) is an index of the LAB color system (Col. 7, lines 52-56), which the examiner notes is defined in the JIS Z 8729 (see HunterLab, page 9).
The devices of Sarada and Yoshioka are analogous references in the field of copper foils for electronic applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper foil of Sarada and include a reflectance of 86% or less and a lightness (L value) of 30 or less in order to achieve satisfactory laser hole formability for the copper foil when used in an electronic application, as taught above by Yoshioka and Sarada. The combination would necessarily result in the copper foil having a lightness within the JIS Z 8729 standard and falling within the claimed range; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (article entitled Nano-sized twins induce high rate sensitivity of flow stress in pure copper; hereinafter “Lu”) in view of Yoshioka. Additional evidence shown by Lu et al. (article entitled Ultrahigh Strength and High Electrical Conductivity in Copper; hereinafter “Lu 2004”) and HunterLab is relied upon by the Examiner.
Regarding claims 1-2, Lu teaches an electrolytic copper foil (abstract and paragraph bridging pages 2170-2171 under heading titled 2.1. Materials) comprising: 
a drum side and a deposited side opposing to the drum side (foil produced and therefore includes two sides as claimed as the foil exists in three dimensions. The Examiner notes “drum side” and “deposited side” appear to be limitations directed to the process in which the foil is made; as claim 1 is directed to a product and not a method of making, the process limitations are afforded patentable weight to the extent which structure is clearly and definitely set forth. The limitations of “drum side” and “deposited side” do not provide further structural limitations beyond respective opposed sides of the foil, and Lu teaches the features, noted above); 
wherein a nanoindentation hardness of the drum side is equal to or larger than 0.5 GPa and equal to or smaller than 3.5 GPa and equal to or smaller than 3.5 GPa, and larger than 1.0 GPa and smaller than 3.0 GPa (foils have hardness measured using nanoindentation testing of 2.0-2.6 GPa or 1.7-2.0 Gpa, all falling within the range recited in instant claims 1-2; see page 2171, section entitled 2.2. Nanoindentation test methods and page 2172-2173, paragraph 4 under section entitled 3.1. Nanoindentation results and Figs. 1 and 2).

Yoshioka teaches copper foils for use in electronic devices (abstract). Yoshioka teaches in electronic applications, contact holes are formed via laser hole formation (Col. 6, lines 41-47), and that copper foils exhibiting a reflectance of 86% or less and a lightness (L value) of 30 or less can achieve satisfactory laser hole formability shown in Fig. 6 (Col. 7, lines 41-56). Yoshioka also teaches the lightness (L value) is an index of the LAB color system (Col. 7, lines 52-56), which the examiner notes is defined in the JIS Z 8729 (see HunterLab, page 9).
The devices of Lu and Yoshioka are analogous references in the field of copper foils for electronic applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper foil of Lu and include a reflectance of 86% or less and a lightness (L value) of 30 or less in order to achieve satisfactory laser hole formability for the copper foil in an electronic application, as taught above by Yoshioka. The combination would necessarily result in the copper foil having a lightness within the JIS Z 8729 standard and falling within the claimed range; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
Regarding claim 3, modified Lu teaches the electrolytic copper foil as claimed in claim 1, and further teaches a tensile strength of the electrolytic copper foil is equal to or larger than 34 kgf/mm2 (units of 34 kgf/mm2 converts to 330 MPa for tensile strength. As shown in Fig. 3a/b 2 or 330 MPa; abstract page 424, paragraph 3).
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Sarada in view of Cheng et al. (JP 2017-076618 A; hereinafter “Cheng”). Additional evidence shown by HunterLab is relied upon by the Examiner.
Regarding claims 1-2, Sarada teaches an electrolytic copper foil (abstract; paragraph 4 on page D40) comprising: 
a drum side and a deposited side opposing to the drum side (foil produced and therefore includes two sides as claimed as the foil exists in three dimensions. The Examiner notes “drum side” and “deposited side” appear to be limitations directed to the process in which the foil is made; as claim 1 is directed to a product and not a method of making, the process limitations are afforded patentable weight to the extent which structure is clearly and definitely set forth. The limitations of “drum side” and “deposited side” do not provide further structural limitations beyond respective opposed sides of the foil, and Sarada teaches the features, noted above); wherein a nanoindentation hardness of the drum side is equal to or larger than 0.5 GPa and equal to or smaller than 3.5 GPa, and larger than 1.0 GPa and smaller than 3.0 GPa (foil has hardness of 2.2-2.69 GPa, measured using nanoindenter, falling within the range recited in instant claims 1-2; see abstract, paragraphs 3 and 5 on page D40, and paragraph 2 on page D41).

Cheng teaches copper foils in electronic devices (abstract, paragraph 0001). Cheng teaches copper is electrodeposited to form a copper foil (paragraphs 0021-0022), and that the brightness of the foil is related to the roughness of the copper foil and the recrystallization of the foil (paragraph 0016–0019; Fig. 2). Specifically, Cheng teaches that if the range of L* in the LAB color system defined in JIS Z 8729 is in the range of 10–40 with a slower recrystallization rate, where if the recrystallization is too fast, the copper foil can sag or wrinkle (paragraphs 0016, 0019; Fig. 2). Cheng teaches that higher sagging makes it difficult to form coatings on the foil, and the foil can have a higher breakage rate after long term use (paragraph 0004).
The devices of Sarada and Cheng are analogous references in the field of copper foils for electronic applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper foil of Sarada and include a lightness (L* value) of 10–40 of either side, including the drum side, in order to achieve slower recrystallization of the foil and thus reduced sagging, resulting in lower breakage rates and other advantages, taught above by Cheng. The combination would necessarily result in the copper foil having a lightness within the JIS Z 8729 standard and falling within the claimed range; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Cheng. Additional evidence shown by Lu et al. (article entitled Ultrahigh Strength and High Electrical Conductivity in Copper; hereinafter “Lu 2004”) and HunterLab (article entitled Test Methods for Color Measurement; hereinafter “HunterLab”) is relied upon by the Examiner.
Regarding claims 1-2, Lu teaches an electrolytic copper foil (abstract and paragraph bridging pages 2170-2171 under heading titled 2.1. Materials) comprising: 
a drum side and a deposited side opposing to the drum side (foil produced and therefore includes two sides as claimed as the foil exists in three dimensions. The Examiner notes “drum side” and “deposited side” appear to be limitations directed to the process in which the foil is made; as claim 1 is directed to a product and not a method of making, the process limitations are afforded patentable weight to the extent which structure is clearly and definitely set forth. The limitations of “drum side” and “deposited side” do not provide further structural limitations beyond respective opposed sides of the foil, and Lu teaches the features, noted above); 
wherein a nanoindentation hardness of the drum side is equal to or larger than 0.5 GPa and equal to or smaller than 3.5 GPa and equal to or smaller than 3.5 GPa, and larger than 1.0 GPa and smaller than 3.0 GPa (foils have hardness measured using nanoindentation testing of 2.0-2.6 GPa or 1.7-2.0 Gpa, all falling within the range recited in instant claims 1-2; see page 2171, section entitled 2.2. Nanoindentation test methods and page 2172-2173, paragraph 4 under section entitled 3.1. Nanoindentation results and Figs. 1 and 2).

Cheng teaches copper foils in electronic devices (abstract, paragraph 0001). Cheng teaches copper is electrodeposited to form a copper foil (paragraphs 0021-0022), and that the brightness of the foil is related to the rougness of the copper foil and the recrystallization of the foil (paragraph 0016–0019; Fig. 2). Specifically, Cheng teaches that if the range of L* in the LAB color system defined in JIS Z 8729 is in the range of 10–40 with a slower recrystallization rate, where if the recrystallization is too fast, the copper foil can sag or wrinkle (paragraphs 0016, 0019; Fig. 2). Cheng teaches that higher sagging makes it difficult to form coatings on the foil, and the foil can have a higher breakage rate after long term use (paragraph 0004).
The devices of Lu and Cheng are analogous references in the field of copper foils for electronic applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper foil of Lu and include a lightness (L* value) of 10–40 on either side, including the drum side, in order to achieve slower recrystallization of the foil and thus reduced sagging, resulting in lower breakage rates and other advantages, taught above by Cheng. The combination would necessarily result in the copper foil having a lightness within the JIS Z 8729 standard and falling within the claimed range; in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I.
2 (units of 34 kgf/mm2 converts to 330 MPa for tensile strength. As shown in Fig. 3a/b for the copper foils, the tensile strength exceeds 330 MPa as claimed. Additionally the foils are produced using the procedure described by Lu 2004, see paragraph bridging pages 2170-2171. Lu 2004 teaches the foils have a tensile strength of at least 900 MPa, and up to 1068 MPa, falling within the claimed range of larger than 34 kgf/mm2 or 330 MPa; abstract page 424, paragraph 3).
Claims 4-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sarada in view of Yoshioka as applied to claim 1 above, and further in view of Suzuki et al. (US PG Publication 2014/0017564 A1; hereinafter “Suzuki”).
Regarding claims 4-7, modified Sarada teaches the electrolytic copper foil as claimed in claim 1, the limitations of which are set forth above. However, modified Sarada is silent to the electrolytic copper foil further comprises an anti-corrosion layer formed on at least one of the drum side and the deposited side, the anti-corrosion layer being an inorganic layer comprising a chromate (instant claims 4-5) or the anti-corrosion layer being an organic layer anti-corrosion layer comprising an azole compound (instant claims 6-7).
Suzuki teaches electrolytic copper foils (abstract, paragraph 0116). Suzuki teaches electrolytic copper foils, i.e. unprocessed copper foils, can be used as a current collector for electrodes in batteries after applying rust-proofing layers, such as an inorganic layer of chromate, or organic layer of a benzotriazole (paragraph 0116).

Regarding claims 11-12, modified Sarada teaches the copper foil of claims 4 and 6; modified Sarada further teaches wherein the at least one inorganic or organic anti-corrosion layer is two inorganic anti-corrosion layers or two organic anti-corrosion layers, the two layers formed on both of the drum side and the deposited side (Suzuki teaches the rust-proofing is applied to at least one surface of the electrolytic copper foil, and therefore is open to being placed on both surfaces of the foil, i.e. the drum and deposited sides, as claimed; see paragraphs 0036 and 0038).
Claims 4-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Yoshioka as applied to claim 1 above, and further in view of Suzuki.
Regarding claims 4-7, modified Lu teaches the electrolytic copper foil as claimed in claim 1, the limitations of which are set forth above. However, modified Lu is silent to the electrolytic 
Suzuki teaches electrolytic copper foils (abstract, paragraph 0116). Suzuki teaches electrolytic copper foils, i.e. unprocessed copper foils, can be used as a current collector for electrodes in batteries after applying rust-proofing layers, such as an inorganic layer of chromate, or organic layer of a benzotriazole (paragraph 0116).
The devices of modified Lu and Suzuki are analogous references in the field of electrolytic copper foils in batteries. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper foil of modified Lu and include a layer of rust-proofing to the electrolytic copper foil, in order to prevent rusting of the foil and also to allow for it to be used in a variety of devices, such as a battery, as taught above by Suzuki. It would have been obvious to one of ordinary skill in the art to use any of the materials taught by Suzuki, including an inorganic rust-proofing layer comprising chromate (instant claims 4-5), or an organic rust-proofing layer comprising benzotriazole, i.e. an azole compound (instant claims 6-7), as the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Regarding claims 11-12, modified Lu teaches the copper foil of claims 4 and 6; modified Lu further teaches wherein the at least one inorganic or organic anti-corrosion layer is two inorganic anti-corrosion layers or two organic anti-corrosion layers, the two layers formed on .
Claims 4-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sarada in view of Cheng as applied to claim 1 above, and further in view of Suzuki.
Regarding claims 4-7, modified Sarada teaches the electrolytic copper foil as claimed in claim 1, the limitations of which are set forth above. However, modified Sarada is silent to the electrolytic copper foil further comprises an anti-corrosion layer formed on at least one of the drum side and the deposited side, the anti-corrosion layer being an inorganic layer comprising a chromate (instant claims 4-5) or the anti-corrosion layer being an organic layer anti-corrosion layer comprising an azole compound (instant claims 6-7).
Suzuki teaches electrolytic copper foils (abstract, paragraph 0116). Suzuki teaches electrolytic copper foils, i.e. unprocessed copper foils, can be used as a current collector for electrodes in batteries after applying rust-proofing layers, such as an inorganic layer of chromate, or organic layer of a benzotriazole (paragraph 0116).
The devices of modified Sarada and Suzuki are analogous references in the field of electrolytic copper foils in batteries. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper foil of modified Sarada and include a layer of rust-proofing to the electrolytic copper foil, in order to prevent rusting of the foil and also to allow for it to be used in a variety of devices, such as a battery, as taught above by Suzuki. It would have been obvious to one of ordinary skill in the art 
Regarding claims 11-12, modified Sarada teaches the copper foil of claims 4 and 6; modified Sarada further teaches wherein the at least one inorganic or organic anti-corrosion layer is two inorganic anti-corrosion layers or two organic anti-corrosion layers, the two layers formed on both of the drum side and the deposited side (Suzuki teaches the rust-proofing is applied to at least one surface of the electrolytic copper foil, and therefore is open to being placed on both surfaces of the foil, i.e. the drum and deposited sides, as claimed; see paragraphs 0036 and 0038).
Claims 4-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Cheng as applied to claim 1 above, and further in view of Suzuki.
Regarding claims 4-7, modified Lu teaches the electrolytic copper foil as claimed in claim 1, the limitations of which are set forth above. However, modified Lu is silent to the electrolytic copper foil further comprises an anti-corrosion layer formed on at least one of the drum side and the deposited side, the anti-corrosion layer being an inorganic layer comprising a chromate (instant claims 4-5) or the anti-corrosion layer being an organic layer anti-corrosion layer comprising an azole compound (instant claims 6-7).
Suzuki teaches electrolytic copper foils (abstract, paragraph 0116). Suzuki teaches electrolytic copper foils, i.e. unprocessed copper foils, can be used as a current collector for 
The devices of modified Lu and Suzuki are analogous references in the field of electrolytic copper foils in batteries. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copper foil of modified Lu and include a layer of rust-proofing to the electrolytic copper foil, in order to prevent rusting of the foil and also to allow for it to be used in a variety of devices, such as a battery, as taught above by Suzuki. It would have been obvious to one of ordinary skill in the art to use any of the materials taught by Suzuki, including an inorganic rust-proofing layer comprising chromate (instant claims 4-5), or an organic rust-proofing layer comprising benzotriazole, i.e. an azole compound (instant claims 6-7), as the selection of a known material based upon its suitability for its intended use supports a prima facie obviousness determination (see MPEP 2144.07).
Regarding claims 11-12, modified Lu teaches the copper foil of claims 4 and 6; modified Lu further teaches wherein the at least one inorganic or organic anti-corrosion layer is two inorganic anti-corrosion layers or two organic anti-corrosion layers, the two layers formed on both of the drum side and the deposited side (Suzuki teaches the rust-proofing is applied to at least one surface of the electrolytic copper foil, and therefore is open to being placed on both surfaces of the foil, i.e. the drum and deposited sides, as claimed; see paragraphs 0036 and 0038).
Allowable Subject Matter
Claim 8–10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Please see page 10 of action dated 08 June 2020 for reasons for indicating allowable subject matter.
Response to Arguments
Applicant's arguments filed 17 December 2021 have been fully considered but they are not persuasive. To clarify the instant record, the Examiner refers to paragraphs 18-24 of the office action dated 01 September 2021 for a complete discussion of the requirements for unexpected results and the discrepancy between the instant Rule 132 declaration and claim 1. Additionally, the Examiner notes in the interview summary of 03 November 2021, the proposed amendments to claim 1 to recite “an electrolytic copper foil in an electrode of a lithium-ion battery” would be given patentable weight and appear to overcome the current grounds of rejection.
Applicant argues on page 5 that the “Rule 132 declaration demonstrates the unexpected results of the claimed electrolytic copper foil when it is applied to an electrode and a battery… [and] requests the Examiner to reconsider that the electrode and battery are just the ‘uses’ of the claimed electrolytic copper foil for demonstrating its unexpected results”. Applicant then argues that the claim should not be required to recite the structural limitations of a battery or electrode. The Examiner respectfully disagrees. As explained in paragraphs 20 and 21 of the office action dated 01 September 2021, the unexpected results of the Rule 132 declaration are related to the improved cycle lifetimes, which is directly related to, and requires, the structure 
On page 5, Applicant again summarizes the requirement to show unexpected results commensurate in scope with the claimed invention required in MPEP 716.02(d). Applicant argues on page 7 that the criteria for “determining [if] the unexpected results are commensurate in scope with the claimed invention is based upon whether or not the unexpected results are the result of a property not taught by the prior art or not encompassed by the comparative data… and whether or not the distinguished the distinguished technical 
Applicant then discusses In re Grasselli on pages 5-6 and how the conclusion relates to the instant situation. Applicant argues “the court held the evidence was not commensurate in scope with the claimed invention is because single sodium fails to support the claimed scope of alkali metal, but is not pertinent to what process the claimed catalyst involves”. Applicant explains that the catalyst composition in Grasselli would correspond to the “claimed product” and the process for the conversion of isoamylenes, methyl butanols or mixture thereof to isoprene as “a use of the claimed product”. The Examiner respectfully disagrees. The Examiner notes the claims at issue in Grasselli, e.g. claim 1 directed to a process comprising a specific catalyst composition, and claim 6 directed to a specific “catalyst composition”, are distinct from the instant situation. Claim 6 was directed to a “catalyst composition”, thus a composition Grasselli is narrower than the analogous claim in the instant application, and the fact pattern between the two is thus different. Therefore, it is clear on this record that claim 1 is not commensurate in scope with the unexpected results of the Rule 132 declaration.
Applicant further argues on pages 6-7 that “the charging or discharging capability, it is not the reason for requiring the Applicant to restrict the structural limitations”. The Examiner respectfully disagrees. As explained in paragraph 20 above, paragraph 26 below, and paragraph 20 of the action dated 01 September 2021, Applicant’s definition of the improved cycle lifetimes is directly related to the charging and discharging capability of the battery comprising the foil of claim 1. Thus, the capability of charging and discharging is directly required to possess the unexpected result shown in the Rule 132 declaration, which is not present in the electrolytic copper foil of claim 1. 
Applicant further compares the instant situation to In re Grasselli on page 6 that “the claimed catalyst cannot demonstrate its catalytic function if it is not involved in a process for the conversion of” reactants. The Examiner respectfully disagrees. The Examiner notes as explained above in paragraph 22 and paragraph 25 below, the limitation of “a catalyst composition” requires a catalyzing function, and is not broadly reciting “a composition”. Thus, the instant claim 1, which is similar to “a composition” (i.e. “an electrolytic copper foil”) and does not require any structure that would impart the battery functionality, it is clear on this In re Grasselli decision is not analogous.
Applicant concludes on page 7 that in In re Grasselli, “[t]he court did not hold the evidence insufficient to rebut the prima facie case because the process is not limited to the catalyst claim”. The Examiner respectfully disagrees. A review of the In re Grasselli decision shows that claim 1, directed to “The process for the conversion of isoamylenes, methyl butanols or mixture thereof to isoprene comprising contacting said isoamylenes, methyl butanols or mixtures thereof with a molecular oxygen containing gas over a catalyst consisting essentially of an activated catalytic oxide complex described by the following formula…”, where the formula and catalyst of claim 1 is identical to that recited in claim 6 directed to “a catalyst composition”. Thus, contrary to Applicant’s assertion, the process claim explicitly requires the catalyst composition identical to that of claim 6. Additionally, the Examiner notes that with respect to claim 6 of In re Grasselli, the limitation of a “catalyst composition” carries in itself limiting structure/weight as the composition must be capable of performing a catalytic function, i.e. increasing the rate of a chemical reaction, and is therefore limited to those compositions resulting in that function. The composition claim of In re Grasselli is not broadly reciting, e.g. “a composition”, but clearly limits the composition to a catalyst composition, contrary to the scope of instant claim 1, which does not include any further structural limitations to the electrolytic copper foil. Thus, it is clear that the In re Grasselli decision is directed to different features in the interpretation of unexpected result, and thus it is unclear how the fact pattern and analysis of In re Grasselli is binding in the instant situation. The fact remains that the unexpected results shown in the Rule 132 declaration pertaining to a battery 
Applicant concludes on page 7 that “the structural limitations of an electrode or battery should not be required no matter from the consideration of the use of the claimed electrolytic copper foil for demonstrating the unexpected results or of the charging or discharging capability”. The Examiner respectfully disagrees. As explained in paragraphs 20 and 21 of the action dated 01 September 2021, Applicant defines the cycle life in the specification at page 26, line 24–page 27, line 3 as “the times of charge and discharge cycles performed when the capacity of the lithium ion battery fell to 80% of its initial capacity”. While Applicant contends the electrode or battery are simply uses of the foil of claim 1, the Examiner notes the unexpected results (i.e. improved cycle lifetime) are directly related to, and thus, require this structural feature. The improved cycle lifetime requires a battery, and the foil of claim 1 on its own does not possess this feature as it is not charged or discharged. An electrolytic copper foil on its own is not a battery, nor an electrode. The structure of a battery electrode comprising a foil is not a “use” claim, but rather a structural limitation that is afforded patentable weight in a product claim. The Examiner notes the limitations of claims 8 and 10, which are commensurate in scope with the unexpected results of the Rule 132 declaration, are not simply use claims or intended use recitations, but clear structural requirements, i.e. an electrode and a battery each comprising the foil of claim 1. These are not mere recitations of intended use, but clear 
Applicant further argues on page 7 that “to remind the Examiner [] that the referenced application is provided to extend the cycle lifetime of a battery”. The examiner notes claim 1 is directed to an electrolytic copper foil, and does not recite any structural limitations related to a battery or electrode. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the foil forming an electrode in a battery, the foil extending the cycle lifetimes of a battery) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), and see MPEP 2111.01 II.
Applicant further argues on pages 7-8 that the invention is related to a foil, an electrode, and a battery, but these are examples, and “it should not be restricted that the electrolytic copper foil cannot be used in other fields or other final products but the electrode and the battery”. The Examiner respectfully disagrees. The Examiner notes the Rule 132 declaration, as clearly stated throughout this record, is sufficient to establish the unexpected result of a battery electrode possessing the foil improving cycle lifetimes of a battery. This unexpected result occurs in a battery, requiring the structure of an electrode comprising the foil of claim 1. However, when this battery/electrode structure is not present, the unexpected result above is necessarily also not present, and thus the unexpected result does not occur, and therefore the unexpected results are not commensurate in scope with the broadly recited foil of claim 1.
Applicant further argues on page 8 that the objective of the application is to extend the cycle lifetime, and thus to show this feature “the electrolytic copper foil would be naturally applied to the electrode and battery… [h]owever, the unexpected results on cycle lifetime are also illustrative only… [and] should not be restricted in the electrode and the battery”. The Examiner respectfully disagrees. As noted above in paragraph 27, the fact that the specification details the inclusion of the foil in an electrode or battery to extend the cycle lifetimes, the Examiner notes claim 1 does not recite any limitations to this effect and thus the limitations are not imported from the specification. Additionally, as Applicant argues these unexpected results are “illustrative only” and should not be limiting, then the requirement for unexpected results commensurate in scope with the claimed invention is clearly not met since it is acknowledged that they are not directed to the foil as broadly as it is claimed in claim 1.
Applicant argues on page 8 that “no prior art in any other application or device, for example, sheeting in an exterior roofing or automotive or HVAC components, discloses the electrolytic copper foil of claim 1, indicating it is novel. Unexpected results on an exemplary effect… have been demonstrated… [and] the novelty and nonobviousness should be acknowledged. It is not reasonable to require the Applicant to demonstrate other unexpected results or the same unexpected results in the Rule 132 declaration when the electrolytic copper foil is applied to any other application or device.” The Examiner respectfully disagrees. While the Examiner acknowledges the novelty of the foil of claim 1, this is but one requirement for a patent, and there remains the obviousness rejections noted above. As the unexpected results are not commensurate in scope with claim 1, the obviousness requirement is not met for claim 1. While Applicant professes other unexpected results in other applications are not needed, the prima facie obviousness determination and rejection of claim 1, the unexpected results must be commensurate in scope with the product as claimed and thus an unexpected result for as broadly as a foil in itself should be shown to show that the foil itself and on its own possess an unexpected result as required. 
Applicant argues on page 9 that the arguments to the Sarada and Lu reference in view of Yoshioka are fully stated. The Examiner notes these arguments are addressed in paragraphs 25-27 of the office action dated 01 September 2021, and are incorporated herein.
Applicant argues on pages 10-12 that the Cheng reference does not indicate that “the lightness is pertinent to the breakage rate after long term use… [and] did not evaluate the breakage rate of a copper foil and cycle lifetime of a battery”. The Examiner respectfully disagrees. In response to applicant's argument that the prior art references are not combined to solve the same problems or achieve the same benefit as that of the claimed invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya
Applicant further argues on pages 10-13 that the technical features of the references, i.e. the Sarada, Lu, and Cheng references, and the instant application are distinct and thus there is no common technical meaning between them and thus no motivation to combine the references. The Examiner respectfully disagrees. In response to applicant's argument that the prior art references are not combined to solve the same problems or achieve the same benefit as that of the claimed invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The presence of differences between references on its own is insufficient to establish non-obviousness of the claimed invention, nor the incompatibility of references under 35 USC § 103. Rather, the references are analogous art, and contain reasons within which one of ordinary skill in the art would recognize are applicable and valid reasons to modify the references as set forth in the rejections above.
Applicant further argues on page 14 the Suzuki reference does not address the claimed nanoindentation hardness nor lightness of the electrolytic copper foil. However, note that while the Suzuki reference does not disclose all the features of the present claimed invention, the Suzuki reference is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the dependence from the independent claim. However, as discussed above and in the grounds of rejection, the independent claim has been rejected in light of the prior art. Therefore, the dependent claims are rejected as set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726